Citation Nr: 0800274	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1986 to 
April 1988 and from September 1989 to May 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified at a Travel Board hearing before the 
undersigned judge in August 2007.    

Previously, the RO considered the July 2001 rating decision 
at issue as being final and binding on the veteran on the 
premise she did not appeal it.  And, as such, the RO 
characterized the issue as whether she had submitted new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156 
(2007).  However, the Board will consider whether a July 2001 
statement in support of her claim (VA Form 21-4138) that she 
submitted well within one year of notification of that July 
2001 rating decision constituted a timely notice of 
disagreement (NOD).  If it did, then new and material 
evidence is not required.  See, e.g., Myers v. Prinicipi, 16 
Vet. App. 228 (2002) (indicating a decision years earlier 
never became final and binding on the veteran because she had 
submitted a timely NOD in response to initiate an appeal).

Concerning this, a written communication from a claimant or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result will constitute a NOD.  38 C.F.R. § 20.201 (2007).  
While special wording is not required, the NOD must be in 
writing and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  

In this case at hand, in the July 2001 rating decision in 
question, the RO denied the veteran's claim for service 
connection.  She responded by submitting a VA Form 21-4138 
later that same month, so within one year of being notified 
of that decision, indicating she was authorizing the release 
of further medical evidence in support of her claim, thereby 
implying her dissatisfaction with the July 2001 decision.  
Her statement was tantamount to a timely NOD.  38 C.F.R. § 
20.201.  See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002) (assuming the veteran desired appellate review, meeting 
the requirement of § 20.201 was not an onerous task).  See, 
too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle 
v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 
Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 
1584-85 (Fed. Cir. 1994).  Consequently, the July 2001 
decision is not final and binding on the veteran, and a new 
and material evidence analysis is not warranted.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  See also, again, Myers v. Prinicipi, 16 Vet 
App 228 (2002).  


FINDINGS OF FACT

1.  There is no competent evidence showing the veteran has a 
current diagnosis of PTSD in accordance with the applicable 
VA regulation.

2.  There is, however, competent and credible evidence of 
continuous treatment for her bipolar disorder during and 
since her military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD from disease or injury 
incurred or aggravated during her military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  But her bipolar disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  
See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When service medical records (SMRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case, the RO, through the National Personnel Records 
Center (NPRC), a military records repository, was unable to 
secure the veteran's SMRs.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, in a March 2005 Memorandum it was indicated 
that all procedures to obtain missing in-service SMRs were 
correctly followed, and that all efforts had been exhausted, 
such that further attempts would be futile.  The NPRC also 
responded in May 2001, December 2003, and April 2005 that it 
was unable to locate any SMRs aside from the report of the 
veteran's induction examination, which was converted from 
microfiche format to paper.  There is no basis for any 
further pursuit of SMRs, especially given the positive 
disposition of the veteran's claim, for reasons that will be 
explained. 

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were destroyed, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with VA regulation; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  
A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The veteran's PTSD claim is predicated on allegations of 
sexual assaults and harassment while she was in the military.  
Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999).  



In this case, the veteran alleges that she suffers from PTSD 
due to two separate 
in-service sexual assaults that occurred during basic 
training in June 1986 at Fort Dix, New Jersey.  See her April 
2003 and March 2004 stressor statements and the transcript of 
her August 2007 hearing testimony before the Board.  She 
alleges that she reported the incidents to a military nurse 
and was treated for pelvis and uterus problems related to the 
incidents.  She also asserts that she received mental health 
counseling during service from 1988 to 1991 at Fort Jackson, 
South Carolina.  Unfortunately, though, as already alluded 
to, any SMRs that might shed light on the circumstances of 
her purported treatment are missing and, therefore, 
unavailable for consideration in her appeal.  And her service 
personnel records (SPRs), which are available, do not contain 
any indication of a request for a transfer to another 
military duty assignment, a deterioration in her work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause, 
or unexplained economic or social behavior changes that could 
relate to the alleged in-service stressors.

Most importantly, however, the claims files also do not 
contain any medical evidence diagnosing PTSD in accordance 
with VA regulation.  38 C.F.R. § 3.304(f).  In fact, although 
several physicians diagnosed the veteran with bipolar and 
polysubstance abuse disorders, there is no mention of a PTSD 
diagnosis in extensive VA treatment and Vet Center records 
dated from 1999 through 2005, or in Social Security 
Administration (SSA) and various private medical records.  In 
addition, the July 2006 VA psychiatric examiner, after a 
thorough review of the claims files and discussion of the 
veteran's mental health history, found that, although she was 
in fact exposed to traumatic pre-service, 
in-service, and post-service stressors, she did not meet the 
full criteria for a diagnosis of PTSD due to an insufficient 
number of PTSD symptoms.  And as mentioned, absent evidence 
of a current PTSD diagnosis, service connection simply is not 
possible because there is no present condition to attribute 
to incidents in service, even were the Board to assume for 
the sake of argument they indeed occurred as alleged.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for PTSD, so it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Analysis - Acquired Psychiatric Disorder, Inclusive of 
Bipolar Disorder

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).    The United States 
Court of Appeals for the Federal Circuit has adopted the 
General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).  

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  



In this case, the veteran dates the onset of her current 
bipolar disorder to her military service.  However, as there 
is evidence in the record that her bipolar disorder 
preexisted her military service, the Board has also 
considered service connection by way of in-service 
aggravation.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA outpatient 
and inpatient treatment records dated from 1999 to 2005, 
SSA records, and the thorough report of the July 2006 VA 
psychiatric examiner all record a diagnosis of bipolar 
disorder.  Thus, there is sufficient evidence of a current 
psychiatric disorder - more specifically, bipolar disorder.  
Consequently, the determinative issue is whether this 
condition is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Upon enlistment in March 1986, the military examiner did not 
note any preexisting psychiatric disorder.  However, various 
post-service medical records document a consistent history of 
psychiatric issues - including bipolar disorder, prior to 
the veteran enlisting in the military.  Specifically, these 
records document a history of bipolar disorder and substance 
abuse brought about by sexual and physical abuse of the 
veteran beginning at age six.  She also reported a suicide 
attempt by age 15.  See VA social worker summary dated in 
November 1999, SSA disability determination dated in July 
2005, and the report of the July 2006 VA psychiatric 
examiner.  In particular, the VA psychiatric examiner, after 
a thorough review of the veteran's history, opined that it 
was "more likely than not" that [the veteran's] bipolar 
disorder began in adolescence."  The examiner explained that 
the veteran exhibited pre-service manifestations of her 
bipolar disorder that may not have been formally diagnosed at 
that time.  The examiner's conclusions are supported by the 
SSA and VA evidence of record.  In addition, the veteran, 
herself, has been consistent in describing psychiatric issues 
and traumatic events that occurred before she joined the 
military.  

Thus, there is clear and unmistakable evidence that the 
veteran's bipolar disorder preexisted service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  In light of this, the Board now 
turns to the requirement that VA must also show by clear and 
unmistakable evidence that the veteran's bipolar disorder was 
not aggravated by her military service, in order to rebut the 
presumption of soundness.  Id.     

As relevant to this particular matter, as already noted, SMRs 
are missing and unavailable, making it difficult to find 
clear and unmistakable evidence of no aggravation during 
service.  In fact, the veteran indicates that due to in-
service stressors including harassment and rape, she received 
further psychiatric treatment for her bipolar disorder during 
service at the mental health clinic in Fort Jackson, South 
Carolina, from 1988 to 1991.  See her 2004 statement listing 
her in-service and post-service treatment.  Further, in her 
October 2003 NOD, she indicates that she was diagnosed and 
treated for bipolar disorder during service in 1988.  She is 
competent to report in-service psychiatric symptoms and 
mental health treatment, especially given the fact that her 
SMRs are missing.  Washington, 19 Vet. App. at 368; Layno, 6 
Vet. App. at 469.  See, too, 38 C.F.R. § 3.159(a)(2).  

Post-service, on several occasions the veteran provided 
authorizations for the release of records (VA Forms 21-4142) 
from various private doctors who had treated her for her 
bipolar disorder from 1992 to 2001, so commencing a very 
short time after her discharge from service.  Regrettably, VA 
did not attempt to obtain these records.  But there is no 
reason to doubt the veteran's credibility as to her treatment 
for her psychiatric disorder during and immediately after 
service.  
Barr, 21 Vet. App. at 310. 

Thus, in the light of this evidence during and after service, 
the Board cannot show by clear and unmistakable evidence that 
the veteran's bipolar disorder was not aggravated by her 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
See also Wagner, supra; VAOPGCPREC 3-2003.  In this regard, 
the Board emphasizes "clear and unmistakable evidence is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
 
When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service, the veteran's claim is one of 
service connection by direct incurrence.  Wagner at 1096 
(emphasis added); see also VAOPGCPREC 3-2003.  Thus, here, 
the veteran is still presumed sound, even though there is 
evidence of a preexisting bipolar disorder, since VA has 
failed to show by clear and unmistakable evidence that a 
preexisting disorder was not aggravated by service.  Id.  
This essentially, in turn, has the effect of converting an 
aggravation claim into one for service-connected disability 
where the government could not show a lack of aggravation of 
a preexisting condition by clear and unmistakable evidence.  
Therefore, a service connection analysis by way of incurrence 
of an in-service injury or disease must follow since VA has 
failed to rebut the presumption of soundness as discussed 
above.  Id.  

As to in-service incurrence, the post-service treatment for 
the veteran's psychiatric disorder is sufficiently similar 
and close in time to the in-service complaints to demonstrate 
continuity, which is adequate to award service connection for 
the disability.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  As already alluded to, the Board finds her lay 
assertions as to her in-service and immediate post-service 
treatment to be credible; in any event, the RO inexplicably 
did not make any effort to obtain her private psychiatric 
records from the 1990s, despite being provided the required 
authorization.  In addition, the veteran's lay testimony 
describing in-service and post-service symptoms of bipolar 
disorder is supported by later diagnoses of medical 
professionals.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  Simply stated, there is credible evidence the veteran 
received continuous in-service and post-service treatment for 
her bipolar disorder, regardless of the precise etiology of 
the condition.     

Resolving all reasonable doubt in the veteran's favor, and in 
consideration of the heightened duty due to her missing SMRs, 
the evidence supports service connection for her bipolar 
disorder based on in-service incurrence.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

That said, the Board must also note in closing that this 
decision in no way suggests that all of the veteran's 
psychiatric difficulties, including her past abuse of drugs 
and alcohol, are the result of her military service.  Indeed, 
some of her current difficulties are clearly attributable to 
events that occurred before she entered the military and to 
other incidents that have occurred during the many years 
since her service ended.  Still, though, the precise nature 
and extent of her bipolar disorder is not before the Board at 
this time.


ORDER

Service connection for PTSD is denied.   

Service connection for an acquired psychiatric (bipolar) 
disorder is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


